Title: To James Madison from William Jarvis, 7 February 1803
From: Jarvis, William
To: Madison, James


					
						
						Lisbon 7 Feby. 1803
					
					I have just time to communicate the inclosed which I this moment Rec’d. & to assure you Sir of my profound Respect
					
						William Jarvis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
